Title: From James Madison to David Meade Randolph, 6 May 1801
From: Madison, James
To: Randolph, David Meade


Sir,Department of State May 6th. 1801.
Your letter of the 3rd. Instant addressed to Mr. Lincoln has been just received. According to the construction of the law actually applied to a case in the State of Pennsylvania, similar to that in Virginia, it has been decided, that the task of compleating the Census devolves on the two new Marshals, who are to take each the part of it unfinished within his district. It will be proper therefore that they be respectively furnished with the necessary documents and information in your hands, and for which they will be instructed to apply. With respect to the compensation due for the part of the service which you have performed, the settlement of it belongs, as you will no doubt infer, to the Treasury Department. I am, Sir, very respectfully, Your obedient servant,
James Madison
 

   
   RC (DNA: RG 233, Petitions and Memorials, 7th Cong.). In a clerk’s hand, signed and franked by JM; postmarked Washington, 10 May; docketed by Randolph.



   
   Randolph’s 3 May letter called attention to the unfinished federal census of 1800 in Virginia. Randolph stated that he was no longer legally responsible for carrying the work forward (DNA: RG 59, ML).



   
   Virginia was divided into east and west districts by the Judiciary Act of 1801. Joseph Scott was appointed by Jefferson to the eastern district and Andrew Moore to the western area (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Misc., 1:303).


